ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_02_FR.txt.                                                                              377



                DÉCLARATION COMMUNE
      DE MM. LES JUGES TOMKA, GAJA ET GEVORGIAN
[Texte original en français]
   Différend devant relever prima facie du champ d’application du traité contenant
la clause compromissoire — Discrimination fondée sur la nationalité ne relevant
pas prima facie du champ d’application de la CIEDR.

   1. Nous nous sommes ralliés à la majorité pour voter en faveur du rejet
de la demande en indication de mesures conservatoires présentée par le
défendeur, mais nous ne sommes pas en mesure d’accepter l’aﬃrmation
faite dans l’ordonnance portant sur la compétence prima facie (par. 16).
Comme nous l’avons observé l’année dernière dans notre déclaration
commune portant sur la demande en indication de mesures conservatoires
présentée par le demandeur,
     « [p]our déterminer si elle a compétence prima facie et si les droits invo-
     qués par la Partie demanderesse sont plausibles aux ﬁns de l’indication
     de mesures conservatoires, la Cour doit établir si le diﬀérend relève à
     première vue du champ d’application du traité contenant la clause
     compromissoire qui lui confère compétence et si les droits revendiqués
     sont plausiblement fondés sur ce traité » (Application de la convention
     internationale sur l’élimination de toutes les formes de discrimination
     raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordon-
     nance du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 435, par. 1).
   2. Etant donné que, pour les raisons exposées dans notre déclaration
précédente, le diﬀérend ne relève pas du champ d’application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (ci-après la « CIEDR »), nous étions parvenus à la conclusion que
prima facie la Cour n’a pas compétence (ibid., p. 437, par. 7). Nous esti-
mons que la même conclusion devrait s’imposer lorsque la Cour examine
de nouvelles demandes en indication de mesures conservatoires présentées
dans la même aﬀaire par le demandeur ou, comme en l’espèce, par le
défendeur. A notre avis, le diﬀérend n’entre toujours pas dans le champ
d’application de la CIEDR, de sorte que la demande en indication de
mesures conservatoires doit être rejetée pour le même motif, indépendam-
ment du fait qu’elle ait été soumise par l’autre Partie quelques mois plus
tard. De plus, avant de se prononcer sur ce point dans la présente ordon-
nance, la Cour aurait dû compléter son analyse en vue de déterminer si les
droits invoqués par le défendeur sont fondés sur la CIEDR.

                                                    (Signé) Peter Tomka.
                                                   (Signé) Giorgio Gaja.
                                                (Signé) Kirill Gevorgian.


                                                                               20

